        Case 1:20-mj-01534-DLC Document 1-1 Filed 12/28/20 Page 1 of 5



         AFFIDAVIT OF DEPORTATION OFFICER RICHARD J. COLEMAN
                  IN SUPPORT OF A CRIMINAL COMPLAINT



       I, Richard J. Coleman, being duly sworn, depose and state

as follows:

  1.     I am a Deportation Officer with the Department of

Homeland Security (“DHS”), Immigration and Customs Enforcement

(“ICE”), Enforcement and Removal Operations (“ERO”) assigned to

the office of the Field Office Director (“FOD”), Boston,

Massachusetts, and have been so employed since August of 2002. I

am currently assigned to the ERO Criminal Prosecutions (“ECP”)

unit and have been so since June of 2020. I attended the

Immigration Officer Basic Training Course in 2002 and have been

employed as a professional immigration officer in a full time,

continuous status for approximately 18 years.           I have received

training and experience in the enforcement of the immigration

laws of the United States and the detection and apprehension of

aliens who are in the United States unlawfully. Among other

duties, I am assigned to investigate cases involving persons who

have illegally reentered the United States after having been

deported and other violations of the Immigration and Nationality

Act. I know that it is a violation of Title 8, United States

Code, Section 1326 to reenter the United States after

deportation without having received the express consent of the

                                      1
         Case 1:20-mj-01534-DLC Document 1-1 Filed 12/28/20 Page 2 of 5



Secretary of the Department of Homeland Security after that

date.

        2. The information contained in this affidavit is based

upon information from my investigation as well as information

provided to me by other law enforcement agents and agencies, a

review of criminal history records, and a review of some

documents from an Alien File #xxx-xxx-764(”A-File”)associated

with a person named Francis Yohan Mateo Guerrero (“Mateo”) DOB

xx/xx/1989.

        3. This affidavit is submitted for the limited purpose of

establishing probable cause in support of a criminal complaint,

and as such, it does not necessarily contain every detail I and

other law enforcement officers have learned during the course of

this investigation, but instead only facts sufficient to

establish probable cause in support of a criminal complaint and

the issuance of an arrest warrant charging Mateo with a

violation of 8 U.S.C. § 1326.

        4. On July 17, 2018, ICE officials encountered Mateo, using

a false name and identification of a known US citizen, in

Lawrence, MA and determined him to be illegally present in the

United States. At that time, he was served a Notice to Appear

and his matter was referred to the United States Attorney’s

Office for review.

                                       2
      Case 1:20-mj-01534-DLC Document 1-1 Filed 12/28/20 Page 3 of 5



     5.   On September 20, 2018, Mateo was charged in this

district by Indictment (Docket No. 18-CR-10334-MLW) with making

false statements in a Social Security Application, in violation

of 18 U.S.C. § 1001; and aggravated identity theft, in violation

of 18 U.S.C. § 1028A.    On November 19, 2018, following a

detention hearing, MJ Cabell ordered Mateo released.

     6. On March 6, 2019, while the Indictment was pending,

Mateo was removed from the United States to the Dominican

Republic. At the time of his removal his fingerprints and

photograph were obtained and affixed on a Warrant of Removal

(Form I-205).

     7. On May 8, 2019, the Government filed a Notice of

Dismissal in Docket No. 18-CR-10334-MLW. That motion was allowed

by the Court on May 13, 2019.

     8. On November 30, 2020, HSI received information that

Mateo had unlawfully reentered the United States.

     9. On December 8, 2020, Mateo was located by ICE in

Lawrence, MA and arrested.     Mateo admitted his identity, his

prior removal, and that he did not have permission to reenter

the United States.

     10. On December 9, 2020, I reviewed some of the documents

contained in the A-file associated with Mateo.         The documents


                                    3
         Case 1:20-mj-01534-DLC Document 1-1 Filed 12/28/20 Page 4 of 5



from the A-File show, among other things, that Mateo is a

citizen and national of the Dominican Republic.            The documents

from the A-File also contain the 2019 Warrant of Removal, which

contains Mateo’s fingerprints and photographs. I have reviewed

photographs of Mateo from the A-file and the recent photographs

of Mateo taken during his December 2020 arrest, and they appear

to depict the same individual. I have reviewed the ICE Form I-

294, Warning to Alien Ordered Removed or Deported, dated January

28, 2019 and served on Mateo the day he was removed to the

Dominican Republic on March 6, 2019. The I-294 states Mateo was

banned from re-entering the United States for a period of 10

years.     There is nothing in the A-file which reflects that since

his 2019 removal, Mateo sought or received the express consent

of the Secretary of the Department of Homeland Security to

reapply for admission to the United States.

     11. On December 22, 2020, a copy of Mateo’s “10-print”

fingerprint card from his December 8, 2020 ICE arrest and a copy

of the Warrant of Removal from March 6, 2019, were forwarded to

the FBI Special Processing Center, which confirmed a positive

match.




                                       4
      Case 1:20-mj-01534-DLC Document 1-1 Filed 12/28/20 Page 5 of 5



                               CONCLUSION

     12. Based on the foregoing facts, there is probable cause

to believe that Francis Yohan Mateo Guerrero, a native and

citizen of the Dominican Republic, who was deported on March 6,

2019, subsequently re-entered the United States without having

received the express consent of the Secretary of Homeland

Security, in violation of Title 8, United States Code, Section

1326(a).




                                  /s/ Richard J. Coleman,
                                  Richard J. Coleman
                                  Sworn telephonically in
                                  Accordance with
                                  Fed.R.Crim.P.41(d)(3)




SUBSCRIBED and SWORN to telephonically in
Accordance with Fed.R.Crim.P.41(d)(3)
On December 28TH , 2020


___________________________________
HONORABLE DONALD L. CABELL
UNITED STATES MAGISTRATE JUDGE




                                    5
